Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered December 4, 1985, convicting him of murder in the second degree and manslaughter in the first degree, after a nonjury trial and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress inculpatory statements made to law enforcement authorities.
Ordered that the judgment is affirmed.
Suppression of the defendant’s confession was properly denied in the absence of any credible evidence that it was the product of coercion or false promises by law enforcement personnel (see, People v Armstead, 98 AD2d 726). The record herein fails to support the defendant’s contentions that his *645guilt was not proved beyond a reasonable doubt and that his counsel’s assistance was inadequate. The proof of defendant’s guilt was overwhelming and his counsel’s assistance was meaningful (see, People v Baldi, 54 NY2d 137). Thompson, J. P., Bracken, Niehoff and Harwood, JJ., concur.